DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/1/21 has been accepted and entered.  Accordingly, Claims 1, 6, 12, and 16-17 have been amended.  New claims 21-32 have been added. 
Claims 11 and 20 are canceled. 
Claims 1, 6-7, 12, 16-17, and 21-32 are pending in this application. 
In view of the amendment, the previous objections to claims 16 and 17 are withdrawn.  Further, with the amendment, i.e., “receiving a registration accept message with an indication of failure of an integrity check of the TAU request message, wherein the receiving of the registration accept message comprises receiving the registration accept message responsive to the failure of the integrity check of the TAU request message in a Mobility Management Entity (MME) but success of an integrity check of the registration request message in an access and mobility management function (AMF)” (claims 1, 12), the previous rejections to claims 1, 6-7, 12, and 16-17 under 35 U.S.C. 103 are withdrawn. 

Allowable Subject Matter
Claims 1, 6-7, 12, 16-17, and 21-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “receiving a registration accept message with an indication of failure of an integrity check of the TAU request message, wherein the receiving of the registration accept message comprises receiving the registration accept message responsive to the failure of the integrity check of the TAU request message in a Mobility Management Entity (MME) but success of an integrity check of the registration request message in an access and mobility management function (AMF)” (claims 1, 12) have overcome the cited prior art. The similar limitation is recited in newly added claim 21.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Youn et al. (U.S. Patent Application Publication No. 2018/0376384), which is directed to method for interworking between networks in wireless communication system and apparatus thereof; and teaches performing a second networking procedure for changing the network of the UE from the EPC network to the 5GC network; UE transmits the TAU request to the AMF; based on the GUTI information included in the TAU request transmitted by the UE, the AMF can find the MME address that has previously managed the UE; 
Ronneke et al. (U.S. Patent Application Publication No. 2021/0136658), which is directed to service gap control for a wireless device; and teaches that the UE initiates the TAU procedure by sending a TAU request including UE core network capability, MS network capability, old GUTI, old GUTI type eKSI, NAS sequence number; a new MME differentiates the type of the old node and uses the GUTI received from the UE to retrieve user information; old MME uses the complete TAU request and responds with an appropriate error if integrity check fails in old MME; 
Park et al. (U.S. Patent Application Publication No. 2019/0289571), which is directed to mobile-terminated data control method in wireless communication system and device therefor; and teaches that when integrity check of the TAU request message transmitted is unsuccessful, the authentication is mandatory (par [0414]; FIG. 16); and
Jost et al. (U.S. Patent Application Publication No. 2019/0387407), which is directed to wireless communications; and teaches that if the source MME determines that the integrity check is failed, it still sends the requested user information to the target AMF indicating that UE could not be authenticated 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving a registration accept message with an indication of failure of an integrity check of the TAU request message, wherein the receiving of the registration accept message comprises receiving the registration accept message responsive to the failure of the integrity check of the TAU request message in a Mobility Management Entity (MME) but success of an integrity check of the registration request message in an access and mobility management function (AMF)” (claims 1, 12, 21) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414